PER CURIAM.
Upon a careful review of the record, we conclude that none of the issues raised by the employer and servicing agent in this workers’ compensation case merits reversal. Accordingly, we affirm. We note that our affir-mance is based upon the order entered on July 29, 1993. The amended order appears to have been entered after the notice of appeal was filed. While the changes contained in the amended order are not relevant to the issues raised on appeal, they constitute more than the mere correction of clerical errors. Therefore, the judge of compensation claims lacked jurisdiction to enter the amended order, and it is a nullity. See Fla. R.Work.Comp.P. 4.141(c), 4.160(h), 4.165(g).
AFFIRMED.
ALLEN, WEBSTER and DAVIS, JJ., concur.